\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attomey

CAMERON L. DESMOND ` '
Assistant United States Attorney . F\\ E

501 l Street, Suite lO-lOO

Sacramento, CA 95814 mg .
Te1eph0ne; (916) 554-2700 \:EB \‘4 7-

Facsimile: (916) 554-2900 1 `S \C~g Q(‘>URS“\A
Attomeys for P1aint1ff m 09 ”°*“"

United States of America .

fN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CASE NO. 2119-MJ-0024-K.TN
UNITED STATES OF AMERICA,
[PROPOSED] ORDER SEALING DOCUMENTS
Plaintiff, AS SET FORTH IN GOVERNMENT’S NOTICE
v.
HENRY BENSON AND
ROSELLE CIPRIANO,
Defendants

 

 

Pursuant to Local Rule 141 (b) and based upon the representation contained in the govemment’s
Request to Seal, IT IS HEREBY ORDERED that the govemment’s Request to Sea1 and File Redacted
Complaint pertaining to defendants Henry Benson and Rose11e Cipriano is granted. The C0mp1aint and
Request to Sea1 shall be SEALED until further order of this Court, and the government shall f11e a
redacted version of the Complaint.

lt is further ordered that access to the sealed documents shall be limited to the government and
counsel for the defendants

The Court has considered the factors set forth in Oregonian Publishl`ng Co. v. U.S. District Court
for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the govemment’s request, sealing the Complaint and aff1davit serves a compelling interest. The Court

further flnds that, in the absence of closure, the compelling interests identified by the

[PROPOSED] ORDER SEALING DOCUMENTS As SET
FoRTH'IN GovERNMENT’s NoTlcE

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
` 23
24
25
26
27
28

 

 

government Would be harmed. In light of the public filing of its notice of request to seal, the Court

further finds that there are no additional alternatives to sealing the government’s motion that Would

adequately protect the compelling interests identif by tl?;gov;/:e .
Dated: 19'//% 329/q “/)(/ L~ f /`

 

 

THE HONORABLE CAROL K. DELANEY
UNITED STATES MAGIST TE JUDGE

[PROPOSED] ORDER SEALING DOCUMENTS As SEr
FoRrH IN GOvERNMENT’s NoTICE

 

 

